Citation Nr: 0200824	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  94-34 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
bilateral knee disabilities.  

2.  Entitlement to service connection for an acquired 
psychiatric disability.  

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to service connection for a gastrointestinal 
disability claimed as secondary to medication taken for the 
treatment of the service-connected right and left knee 
disabilities.  

5.  Entitlement to service connection for a hiatal hernia 
claimed as secondary to medication taken for the treatment of 
the service-connected right and left knee disabilities.  

6.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated 30 percent disabling.  

7.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated 30 percent disabling.  

8.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) resulting solely from 
service-connected disabilities.  

9.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 from September 7 to November 22, 
1999.  

10. Entitlement to special monthly compensation (SMC) based 
upon the appellant's alleged need for the regular aid and 
attendance (A&A) of another individual or upon her alleged 
housebound status.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant served in the Air National Guard, including 
active duty for training from March to July 1976.  She 
apparently remained a member of the Air National Guard until 
sometime in 1981, when she enlisted in the U.S. Navy.  She 
then had active naval service from September 1981 to November 
1982, when she was administratively discharged due to 
unsuitability.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Little Rock 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This appeal was last before the Board in January 1998, 
when it was remanded to the RO for further, specified 
development.  

The appellant has been represented by an attorney during the 
course of this appeal.  However, effective October 10, 2001, 
VA revoked that attorney's authority to represent claimants 
before VA.  The appellant was notified of this and given the 
opportunity to appoint another representative by letter dated 
November 2, 2001; however, she has not yet appointed another 
representative.  


REMAND

In the remand of January 1998, the Board listed on page three 
many private physicians (and a few private medical 
facilities) from whom the appellant had received medical 
treatment over the years.  The Board further noted that the 
relevant medical records were either not of record or 
incomplete; accordingly, in the paragraphs numbered 3 and 4 
of the remand, the RO was instructed to obtain these missing 
medical records and incorporate them into the record of this 
appeal.  Most of these missing records are of historical 
importance and therefore directly relevant to the service 
connection issues.  In addition, the missing medical records 
detailing the appellant's second knee surgery by Dr. Weber in 
about August 1993 (the medical records pertaining to the 
appellant's first knee surgery by Dr. Weber in April 1993 are 
already of record) may well be relevant to the increased 
rating issues, and the appellant is hereby notified of the 
necessity to submit this evidence in support of her increased 
rating claims.  

Unfortunately, the record returned to the Board at this time 
does not reflect actions by the RO to comply with these 
directives by the Board.  Thus, the RO is not shown by the 
current record to have attempted to obtain all of the private 
medical records specified by the Board on page three of the 
January 1998 remand, nor is the RO shown to have informed the 
appellant of any negative results in its attempts to obtain 
additional evidence and afforded the appellant an opportunity 
to obtain these medical records, as required by 38 C.F.R. 
§ 3.159 and as directed by the Board in the paragraphs 
numbered 3 and 4 of the January 1998 remand.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims (hereinafter referred 
to as the Court) has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand order, and it imposes on 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
addition, the RO's failure to first obtain a complete 
evidentiary record undermines the credibility of the medical 
opinions later obtained from various VA specialists.  

Many of the appellant's numerous claims have been denied by 
the RO as not well-grounded, which was in accordance with the 
controlling legal criteria at that time.  However, the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became law in November 
2000.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  38 U.S.C.A. §5103A (West Supp. 2001).  As the 
RO has not yet considered whether any additional notification 
or development is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a final decision on the active claims at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Furthermore, since the VCAA is substantially 
more liberal than the statutory provisions which it replaced, 
initial review of this appeal under the criteria most 
favorable to the claimant is virtually mandatory.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  It is further noted that 
the appellant's former attorney specifically requested (see 
the attorney's letter to the RO dated November 13. 2000) that 
the appellant be accorded any new examinations, etc. which 
may be due to her under the new law.  

With regard to the claim seeking service connection for an 
acquired psychiatric disorder, extensive psychiatric 
evaluation of the appellant in service resulted in the 
diagnosis of a severe mixed personality disorder.  The most 
recent VA neuropsychiatric evaluation of the appellant in 
September 1998 likewise resulted in a diagnosis of a 
personality disorder, with the specific notation that a 
dysthymic disorder was not found.  Service connection is not 
appropriate for a personality disorder.  See 38 C.F.R. 
§ 3.303(c) (2000).  However, a VA psychiatric examination of 
the appellant in June 1993 (without benefit of a review of 
the claims file) resulted in a reported diagnosis of a 
dysthymic disorder; and other medical records reflect mention 
of an adjustment disorder, depression, etc.  Thus, there is a 
need in this case to reconcile the conflicting psychiatric 
diagnoses.  

With regard to the claim seeking service connection for 
fibromyalgia, it is noted that the appellant submitted a 
April 1998 report (and later a May 1998 report and July 1999 
medical opinion) by her private rheumatologist, C.D. Adams, 
M.D., in lieu of reporting for a VA rheumatology examination 
as directed by the Board's remand.  She testified that she 
saw no reason to report for a VA rheumatology examination in 
addition to this private medical report (see April 1998 
transcript, p. 39).  By letter dated August17, 1998, the RO 
informed her that, in accordance with her request, this 
private medical evidence would be considered rather than 
conducting a VA rheumatology examination.  Unfortunately, Dr. 
Adams does not deal with the question of whether the 
appellant's service-connected knee disabilities aggravated 
her fibromyalgia as set forth in Allen v. Brown, 7 Vet. App. 
439, 448 (1995), a question which was included in the Board's 
January 1998 remand.  Additional development is therefore 
required on this point.  

The current record also reflects contradictory evidence as to 
whether the appellant currently has arthritis in one or both 
knee joints in addition to chondromalacia.  Most of the 
relevant x-ray reports of record are negative for arthritis, 
but the appellant's private rheumatologist, Dr. Adams, has 
reported in a May 1999 letter that April 1999 x-ray studies 
(not of record) reflected findings consistent with arthritis 
in both knee joints.  The Board also notes that entitlement 
to service connection on a direct basis for arthritis of both 
knees was denied by a final rating action dated in September 
1986.  Since the factual question of whether or not the 
appellant currently has arthritis in one or both knee joints 
is crucial to whether the appellant is entitled to one or two 
separate ratings for each knee pursuant to VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 (August 14, 1998), the 
evidentiary conflict on this question must be resolved.  

With regard to the claim seeking a temporary total 
(convalescent) rating pursuant to 38 C.F.R. § 4.30, a letter 
from D.L. Gilliam, M.D., dated on June 16, 2000 does not 
specifically address the question of when the appellant would 
have been able to resume substantially gainful employment 
following an arthroscopy of the left knee on November 5, 
1999.  Dr. Gilliam's speculative estimate of when the 
appellant would have reached "maximum medical improvement" 
following this minor outpatient surgery is not relevant or 
material to this question.  The appellant is hereby advised 
and notified that competent medical evidence on the question 
of when the appellant would have been able to resume 
substantially gainful employment is necessary to complete her 
claim under 38 C.F.R. § 4.30; and that such evidence should 
include the actual surgical report by Dr. Gilliam, which has 
not yet been received.  

Finally, the claim seeking SMC has been denied by the RO on 
the basis that the appellant does not have the 100 percent 
disability rating which is a legal prerequisite for SMC.  See 
Statement of the Case dated in October 1999.  However, the 
outcome of some of the appellant's other appeals could change 
this factual situation, so the appeal on this issue should be 
deferred pending the final resolution of those other issues.  
Cf.  Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(Inextricably intertwined issues on appeal).  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should take all steps 
necessary to fully comply with the 
Board's directives in the January 1998 
remand, especially attempting to obtain 
all of the private medical records listed 
by the Board on page three of that remand 
decision; and informing the appellant of 
any negative results.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

2.  The RO also should review the claims 
file and ensure that all additional 
evidentiary development action required 
by the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (as codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) are satisfied.  The RO 
should also refer to the recent Federal 
Regulations that have been subsequently 
provided.  In particular, the RO needs to 
notify the appellant of the necessity for 
her to submit the private medical records 
pertaining to her second knee surgery by 
Dr. Weber in about August 1993; and also 
competent medical evidence concerning the 
date on which she would have been able to 
resume substantially gainful employment 
following her left knee arthroscopy on 
November 5, 1999, including the actual 
surgical report by Dr. Gilliam.  The RO 
also needs to obtain current x-ray 
studies of both of the appellant's knees.  

3.  After all necessary evidentiary 
development has been completed, the RO 
should refer the claims file to a VA 
psychiatrist and request that physician 
to determine 
(a) Whether or not the appellant 
currently has any psychiatric disability 
other than a personality disorder; and 
(b) If so, which, if any, of the 
appellant's acquired psychiatric 
disabilities are related to events which 
occurred during her active service.  

4.  Next, the RO should also refer the 
claims file to a VA physician with 
appropriate qualifications in order to 
obtain a medical opinion on the question 
of whether the appellant's service-
connected knee disabilities have 
aggravated her fibromyalgia.  

5.  If necessary, the claims file should 
also be returned to those VA medical 
experts who have already supplied medical 
opinions in connection with this appeal 
in order to determine whether new 
evidence received as a result of this 
remand would alter their prior medical 
opinions.  

6.  The RO should then review all of the 
relevant evidence and readjudicate the 
appellant's claims.  

If the benefits sought are not granted, the appellant should 
be furnished an appropriate supplemental statement of the 
case and provided an opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  
The appellant need take no further action until she is so 
informed, but she may furnish additional evidence and/or 
argument on the remanded matters while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




